Per Curiam:
The petitioner moves to strike from the files of this *174court “the papers purporting to be a record of a hearing and determination” by thé commissioner “of a controversy respecting water rights” between the parties above named, forwarded to this court on the appeal of the Kaneohe Rice Mill Company, Limited. The only ground of the motion now relied upon is that the commissioner has not transmitted to this court as a part of the record the exhibits and a transcript of the testimony. Stenographic notes were taken of the testimony adduced before the commissioner but the notes have not been transcribed. The statute relating to the determination of controversies concerning water rights contemplates (R. L., §§2202 and 2'204, as amended by §§4 and 6 of Act 56, L. 1907) that in case of appeal the exhibits and a transcript of the testimony shall be forwarded by the commissioner to this court. In the absence, at least, of a stipulation by all parties concerned in the appeal to the effect that all of the material findings of fact warranted by the evidence are made and stated in the decision of the commissioner, the exhibits and transcript should in all cases of this nature be made a part of the record on appeal in order to enable this court to make a final determination of the cause. It appearing from the record, that the present appeal has been duly taken and perfected and that the papers referred to in the motion are properly on file as a part of the record on appeal, the motion is denied and the time within which the exhibits and a transcript of the testimony may be transmitted to this court is extended for the period of thirty days from this date.
Gastle & Withington for plaintiff.
Thompson, Wilder, Watson & Lymer and Holmes, Stanley & Olson for Kaneohe Rice Mill Co.
Kinney, Prosser, Anderson & Marx for Nannie R. Rice and David Rice.